DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
   Paragraph [001], line 3:  The phrase -- and issued as U.S. Patent No. -- should be inserted after the date "2017".
   Paragraph [007], line 3:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0022], line 3:  The article -- a -- should be inserted prior to the term "compact".
   Paragraph [0022], line 4:  The article -- an -- should be inserted prior to the term "accelerometer".
   Paragraph [0022], line 6:  The term "footprint" should be corrected to read
-- footprints --. 
   Paragraph [0024], line 4:  A -- comma -- should be inserted after the term "example".
   Paragraph [0024], line 7:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0025], line 3:  The term "wi-fi" should be corrected to read
-- Wi-Fi -- as the term is a trademark of the Wi-Fi Alliance and is thus a proper noun.
   Paragraph [0028], lines 14 and 18:  The term "wi-fi" should be corrected to read -- Wi-Fi -- as the term is a trademark of the Wi-Fi Alliance.
   Paragraph [0035], line 12:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0036], line 4:  A -- comma -- should be inserted after the term "example".
   Paragraph [0038], line 4:  A -- comma -- should be inserted after the term "example".
   Paragraph [0045], line 24:  A -- comma -- should be inserted prior to the term "such".
	   Paragraph [0046], line 8:  The phrase -- in step -- should be inserted prior to reference numeral "430".

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0073768 (Joynes).
   With respect to the limitations of claim 1, Joynes disclose a fluid flow monitoring system comprising:
      a plurality of sensors (12, 144, 146, 148, 150, 152, 154, 156, 158), the sensors being acoustically coupled to a pipe system (paragraph [0024], lines 3-4 and paragraph [0026], lines 1-4) comprising interconnected fluid-transporting pipes (paragraph [0061], lines 2-6), the sensors collecting sensor data (paragraph [0067], lines 1-4), 
      wherein each pipe of a first subset of fluid-transporting pipes of the pipe system has at least one of the sensors acoustically coupled thereon (pipes directly connected to potential leaking appliances have sensors attached), and each pipe of a second subset of the fluid-transporting pipes has no sensor acoustically coupled thereon (other piping within a piping network within a structure, such as a house not directly attached to an appliance); and 
      an analysis system (central processing unit (14) - paragraph [0027], lines 5-8) in communication with the plurality of sensors acoustically coupled to the pipe system and analyzing the sensor data combined from the plurality of sensors (paragraph [0072], lines 5-8; paragraph [0077]; and paragraph [0088], lines 1-2); 
      wherein the analysis system combines signals from the plurality of sensors to analyze fluid flow in at least some of the fluid-transporting pipes of the second subset having no sensor acoustically coupled thereon (paragraph [0024], lines 4-9; paragraph [0060]; paragraph [0072], lines 5-8; and paragraph [0092] - intelligent sensors that learn the characteristics of the plumbing system and whether or not sensor data is due to leaks or appliance usage).

      With respect to the limitation of claim 2, Joynes discloses that the analysis system is in communication with the plurality of sensors by a wireless network (paragraph [0028], lines 1-2 and 6-8 - processing unit (14), if remote from the sensor (12), may utilize radio or another medium to receive signals transmitted from the sensor).

      With respect to the limitation of claim 3, Joynes discloses that the sensors are coupled non-invasively to the pipe system (paragraph [0027], lines 1-3 - sensors (12) are clipped to the pipe (10)).

      With respect to the limitation of claim 4, Joynes discloses that the signals from the plurality of sensors include an acoustic signal from each sensor, the acoustic signature characteristic of a flow event (each sensor responds to a flow event which has unique characteristic signatures based on the plumbing system having characteristics, such as sensor response, pipe diameter, pipe material, etc., that are unique to that particular plumbing system that must be learned by the sensing system -paragraph [0024], lines 4-9 and paragraph [0034]).

      With respect to the limitation of claim 5, Joynes further discloses that the analysis system analyzes the sensor data using learning algorithms to improve accuracy and completeness of information (each sensor responds to a flow event which has unique characteristic signatures based on the plumbing system having characteristics, such as sensor response, pipe diameter, pipe material, leakage, inadvertent flow, intended flow, etc., that are unique to that particular plumbing system that must be learned and analyzed by the analysis system - paragraph [0024], lines 4-9, paragraph [0034], paragraph [0060], paragraph [0068], paragraph [0072], lines 5-8, and paragraph [0077], lines 1-8). 

   With respect to the limitation of claim 6, Joynes further discloses that by analyzing flow, the analysis system identifies fluid leaks in the pipe system (paragraphs [0069-0076] - flow within the system or from appliances is measured against the flow coming into the house or expected water use for an appliance). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0073768 (Joynes) in view of US 2005/0279169 (Lander).
   With respect to the limitations of claim 7, Joynes discloses a method for analyzing fluid flow, the method comprising:
      providing a plurality of acoustic sensing devices (12, 144, 146, 148, 150, 152, 154, 156, 158), the acoustic sensing devices having i) a microphone or accelerometer (paragraph [0030], lines 1-4), and iii) a microcontroller ();
      collecting data from the plurality of acoustic sensing devices (paragraph [0067], lines 1-4); and
      analyzing the data using learning algorithms, wherein the learning algorithms improve accuracy and completeness of information about a distribution of flow rates in a pipe system (each sensor responds to a flow event which has unique characteristic signatures based on the plumbing system having characteristics, such as sensor response, pipe diameter, pipe material, leakage, inadvertent flow, intended flow, etc., that are unique to that particular plumbing system that must be learned and analyzed by the analysis system - paragraph [0024], lines 4-9, paragraph [0034], paragraph [0060], paragraph [0068], paragraph [0072], lines 5-8, and paragraph [0077], lines 1-8).
   Lander discloses a method of tracking vibrations in a pipeline network (105) utilizing means for monitoring vibrations (in said network.  The means for monitoring vibrations comprise recorders (110) containing a vibration sensor (300), ii) an analog-to-digital converter (ADC) (paragraph [0043], lines 11-17 - amplified and filtered analog signal is digitized using an ADC or well-known digitizing techniques, which are functionally equivalent to an ADC), and iii) a microcontroller/processor (310) (paragraph [0039], lines 1-3).  Modifying Joynes with an acoustic sensing device containing an ADC and a microcontroller/processor would be obvious to one of ordinary skill in the art at the time of filing the invention as a means of providing a self-contained sensing device having a reduced footprint to maximize the ability to locate the sensing devices within the pipeline network.

   With respect to the limitation of claim 8, Lander et al. further disclose that the learning algorithms operate on inaccurate and incomplete data (paragraph [0047] - lines 13-16 and 19-23 - intelligent system learns to use or exclude background vibration, widened or skewed distribution or activity that follows a non-normal parametric of a non-parametric distribution, which is indicative of inaccurate or incomplete data to determine the presence of leakage within the pipeline network).

      With respect to the limitation of claim 9, Joynes further discloses that the learning algorithms are specifically trained to characteristics of the pipe system (each sensor responds to a flow event which has unique characteristic signatures based on the plumbing system having characteristics, such as sensor response, pipe diameter, pipe material, leakage, inadvertent flow, intended flow, etc., that are unique to that particular plumbing system that must be learned and analyzed by the analysis system - paragraph [0024], lines 4-9, paragraph [0034], paragraph [0060], paragraph [0068], paragraph [0072], lines 5-8, and paragraph [0077], lines 1-8).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art to Zhang et al. (US 2006/0174707) discloses an intelligent valve control methods and systems that utilizes a neural network to learn and store new sound or vibration signatures of newly connected devices in a liquid carrying infrastructure being monitored.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2855